          Case 1:19-cr-00602-RA Document 36
                                         35 Filed 03/11/21 Page 1 of 2




                                                                             Respond to Fort Wright Office:
                                                                             809 Wright’s Summit Parkway
                                                                                                 Suite 120
                                                                              Fort Wright, Kentucky 41011



                                         Benjamin G. Dusing
                                            (859) 635-5000
                                         bdusing@bgdlaw.com


March 11, 2021




VIA CM-ECF

Honorable Ronnie Abrams
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Michael Hild, et al., No. 19-cr-602 (RA) – Request for 4-day extension to
       submit proposed voir dire questions and jury instructions

Dear Judge Abrams:

         I am counsel for defendant Michael Hild in this matter. I write to request a 4-day
extension to submit proposed voir dire questions and proposed jury instructions in relation to the
trial of this matter currently scheduled for April 12, 2021. Pursuant to the terms of the interim
schedule for the litigation previously proposed by the parties and adopted by the Court (pursuant
to an Order of this Court dated August 25, 2020), proposed voir dire questions and jury
instructions are to be submitted to the Court by March 11, 2021. The defense requests an
extension of the deadline until Monday, March 14, 2021. The government does not oppose the
defense’s request. The purpose of the request is to allow the defense an opportunity to review
the proposed voir dire questions and jury instructions to be submitted by the government before
making its own submissions. Based on discussions with the government attorneys about these
matters, I believe that it is likely that the proposed voir dire questions and proposed jury
instructions submitted by the government will be acceptable to the defense (at least, in
substantial respects). The brief extension requested by the defense is for the purpose of giving
the defense an opportunity to evaluate the government’s submissions, in the hope that the
defense is likely to be agreeable to them (at least, in substantial part).
             Case 1:19-cr-00602-RA Document 36
                                            35 Filed 03/11/21 Page 2 of 2

Honorable Ronnie Abrams
March 11, 2021
Page 2


        It is respectfully submitted that the defense’s requested 4-day extension is in the interest
of justice, both parties, and the Court as well insofar as if the defense is comfortable with the
government’s submissions the Court can avoid spending precious judicial resources resolving
disputes between the parties related to the proposed voir dire questions and jury instructions in
connection with the trial of this matter.

Sincerely,



Benjamin G. Dusing

cc:    All Counsel of Record




SO ORDERED:

Dated: New York, New York
       March 11
             __, 2021                                 ______________________________
                                                      RONNIE ABRAMS, U.S.D.J.
